FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                                   MAY 1 4 2010
                                                                                           Clerk, U.S. District & Bankru tc
                                                                                          Courts for the District of COIU~bYa
                                              )
Derian Douglas Hickman,                       )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )
                                              )
                                                       Civil Action No.
                                                                                 10 0791
Federal Reserve Board of Governors et al., )
                                              )
       Defendants.                            )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) ofthe Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).
       Plaintiff, a District of Columbia resident, sues the Federal Reserve. In the one-paragraph

complaint, plaintiff alleges only that the defendants are "withholding [his] employment and bank

ownership information[,] causing confusion to voters Governor of a state and employment as

Federal Reserve Banking Board of Governors." He seeks an unspecified "amount due and

documents" that he does not identify. Because the complaint fails to provide any notice of a

claim, it will be dismissed. A separate Order accompanies this Memorandum Opinion.



                                            ~'!~ j !/~/~
                                           United States District Judge
Date: May   -ll, 2010




                                               2